The election of John Upton, Jr., returned a member from the town of Lynnfield, was controverted by Josiah Newhall and others, on the ground, that at the meeting for the choice of a representative in said town, the vote of one person, who was not qualified, was received, and that of another, who was qualified, was rejected.
The following is the report of the committee on elections, in this case :—
“ The objections stated in the petition against the sitting member, are : — 1. That the vote of Osborn Richardson, who was not a legal voter in said town, was received by the selectmen; 2. That the vote of G. W. Hale, who was a legal voter in said town, was rejected by the selectmen.
It appeared in evidence, as set forth in the petition, that if G. W. Hale had been permitted to vote, there would have been no choice. It did not appear, that the rejection of Richardson’s vote would have produced the same effect, as for wlom he voted was not proved.
Having maturely considered the testimony, the committee are unanimously of opinion, that Richardson did not, by his absence for about two months, during the year 1832, lose his residence in the town of Lynnfield, and consequently that he was a legal voter in said town, on the second Monday of November last. Also, that the circumstances attending the stay of Hale, in the town of Lynnfield, are not such as to have given him a residence or domicil in said town, and that the selectmen were not obliged to receive the vote of said Hale, he having neglected to make application for the insertion of his name on the list of voters, at the time appointed by the selectmen, in accordance with the requisitions of the *293law.1 The committee are therefore of opinion, that the election is valid, and that John Upton, Jr., returned a member from said town of Lynnfield, is entitled to a seat.”
The report was agreed to.2

 See Bacon v. Benchley, 2 Cush. 100.


 54 J. H. 47, 96, 113.